In a proceeding pursuant to article 78 of the OPLR to annul petitioner’s suspension as a patrolman in the employ of the Nassau County Police Department, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, dated October 28, 1969, as follows: Petitioner appeals from so much of the judgment as dismissed the petition in part; and respondents appeal from so much of the judgment as adjudged that respondents are required to pay petitioner his full salary for the period he was on suspension, i.e., from July 28, 1969 to September 9, 1969, when he was dismissed. Judgment modified, on the law, by striking from the decretal paragraph thereof the date “ July 28, 1969 ” and substituting therefor the date “ August 27, 1969”. As so modified, judgment affirmed, without costs. The respondent Commissioner of Police had power to suspend petitioner, a patrolman, without pay for a period not exceeding 30 days (Civil Service Law, § 75, subd. 3; Nassau County Administrative Code, § 8-13.0 [L. 1939, ch. 272, as amd.]). After such 30-day period, petitioner had to be given his full pay until the date of his dismissal. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur. [60 Misc 2d 973.]